Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00316-CV

        OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE COMPANY,
                        Appellant/Cross-Appellee

                                               v.

                                   Brenda Lynn JUAREZ,
                                  Appellee/Cross-Appellant,

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 13-06-28583-MCVAJA
                       Honorable Timothy F. Johnson, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the case is REMANDED to the trial court for further proceedings consistent with
this opinion. Costs of the appeal are taxed against the party incurring same.

       SIGNED November 2, 2016.


                                                _________________________________
                                                Rebeca C. Martinez, Justice